The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed October 27, 2020 have been fully considered but they are not persuasive.
On page 9 of the Remarks, the Applicant argues that “the ‘error based partitioning strategy’ of Fisher would yield ‘parameter maps’ for each "functional imaging data’ that it is applied to and is not equivalent to ‘a grid.’”  The Examiner respectfully disagrees.
Paragraph 24 of Fisher states that “Functional imaging data such as a parameter map is received at step 102.”  In other words, the “receive function image data” of step 102 in Figure 1 of Fisher is a step of receiving parameter map(s).  As stated in paragraph 58, “Data from the functional imaging modality is modeled using an appropriate physical model to generate one or more parametric maps, and the data is manipulated as described above”.  Therefore, paragraph 58 teaches that the “functional image data” in step 102 may be “one or more parametric maps”.  Additionally, paragraph 19 of Fisher teaches that parameter maps may be derived from fMRI.  These portion of Fisher read directly on lines 3-4 of claim 1.
As stated in the Remarks (see page 9), “the Office Action appears to be alleging that the ‘partitioning’ of the ‘functional imaging data such as a parameter map’ ‘according to an error based partitioning strategy’ is analogous to ‘applying a grid over a region of interest of each of the multiple parameter maps, by the computing device, to create multiple sub-regions of interest, wherein each of the multiple parameter maps corresponds to a parameter of the region of interest in the tissue,’ as recited by independent Claim 1.”  This is an accurate reading of the rejection.  Figure 2A of Fisher illustrates a region of interest in of a parameter map as would be received by step 102 in Figure 1.  Optional ways to partition these voxels are illustrated in Figures 2B and 2C.  Each of these include the generation of multiple sub-regions by placing a three-dimensional grid over the region of interest, y decomposing “the volume into sub-regions regions of relatively coarser spatial resolution” (see paragraph 41).  Claim 1 see paragraph 41).  In other words, these discussed aspects of Fisher read explicitly on lines 5-7 of claim 1.
It is re-iterated that Fisher states that “the functional parameter values f are advantageously calculated at each resolution level” (see paragraph 41).  It is also re-iterated that paragraph 58 of Fisher stats that “Data from the functional imaging modality is modeled using an appropriate physical model to generate one or more parametric maps, and the data is manipulated as described above”.  Therefore, multiple parameter maps may be received in step 102 and manipulated so that “the functional parameter values f are advantageously calculated at each resolution level” (see paragraph 41).  These teachings of Fisher read on lines 8-9 of claim 1.
Fisher merely states that “The resultant data may be used by a physician or user connection with a diagnosis or planning a course of treatment” (see paragraph 58).  This is the connection to the incorporation of Arnaud for teaching, in paragraph 181 that “Available systems for generating databases and manipulating the resulting databases include but are not limited to Excel”, which is a spreadsheet program.  This reads on lines 10-12 of claim 1.  
Paragraph 124 of Arnaud teaches that “The authorized user can input a query and perform statistical analysis of the stored data from various viewpoints. The query could be, for example, a subject's enzyme levels or changes reflective of heart disease or biomarker levels reflective of osteoporosis over time; prevalence of the disease of interest in a specific geographic region; identification of areas with a high prevalence of high risk or low risk individuals; market shares of several drugs used for treatment of the disease of interest; information useful for targeted marketing; the efficacy of different drugs, and the like.”  This reads on lines 13-15 of claim 1.
As clearly illustrated above, the rejection of claim 1 over Fisher in view of Arnaud is not deficient in any respect to the claimed subject matter.  The above discussion 
The Applicant’s argument that “Fisher does not disclose, teach, or suggest ‘applying a grid over a region of interest of each of the multiple parameter maps,’ as recited by independent Claim 1” is not persuasive.  As no other arguments are presented, the previous rejections remain relevant and are repeated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US Patent Pub. No. 20090208075) in view of Arnaud et al. (US Patent Pub. No. 2002/0186818).
Fischer discloses error adaptive function imaging (see Title). The method taught by Fischer is illustrated in Figure 1, in which step 102 states “receive functional image data”.  Fischer states that “Functional imaging generally involves the generation of parametric maps of a parameter of interest… examples are functional magnetic resonance imaging (MRI), which has been particularly useful for providing information relevant to brain function” (see paragraph 3).  It is additionally noted that paragraph 24 states that “Functional imaging data such as a parameter map is received at step 102.”  “Data from the functional imaging modality is modeled using an appropriate physical model to generate one or more parametric maps” (see paragraph 58; emphasis added).  Using these parametric maps that are derived from MRI data, “An initial partition P0 of the region of interest is selected at 106 … the region of interest is divided into one or more sub-regions” (see paragraph 26).  For example, Figure 2A illustrates an initial volume, while Figures 2B and 2C illustrate sub-dividing the volume of Figure 2A into sub-regions.  “The volume 202 [of Figure 2A] includes a plurality of voxels 204 each f… the functional parameter values f are advantageously calculated at each resolution level” (see paragraph 41).  Again, as stated in paragraph 58, “Data from the functional imaging modality is modeled using an appropriate physical model to generate one or more parametric maps, and the data is manipulated as described above. The resultant data may be used by a physician or user connection with a diagnosis or planning a course of treatment.”  “[T]he data may be used as in input to a computer assisted diagnosis program” (see paragraph 33).
However, Fischer does not teach any specifics with regard to such a computer assisted diagnosis program.
Arnaud teaches a “system and method for building and/or manipulating a centralized medical image quantitative information database aid in diagnosing diseases, identifying prevalence of diseases… Quantitative information is derived from the medical images, and stored in a central database. … Authorized users… can access the database, either directly or through the central server, to diagnose diseases and perform statistical analysis on the stored data” (see Abstract).  “Data include… numeric values derived from… magnetic resonance imaging or spectroscopy” (see paragraph 31).  “A computer or a system server 101 extracts quantitative information from the MRI images… and stores the resulting data in the central database 100” (see paragraph 107).  Paragraph 181 identifies multiple exemplary database structures that may be used to store acquired data, which includes MS Excel and other spreadsheet software.  Arnaud also states that “the present invention further relates to a method for manipulating data points, derived data, and data attributes database in order to provide a useful result” (see paragraph 213).  Paragraph 214 states “A number of database management systems and data mining software programs exist which may be used to perform the desired manipulations” and paragraph 36 defines “data mining” as “selecting, exploiting, modeling, etc., large amounts of data to uncover previously unknown trends, patterns, and relationships within and among various data points and data attributes.”  Finally, Arnaud provides examples of what may be queried via the system, including “a subject's enzyme levels or changes reflective of heart disease or biomarker levels reflective of osteoporosis over time” (see paragraph 124).
therefore, clearly teaching the use of a software package) to extract quantitative values to be entered into a database via spreadsheet software operating on a computer (i.e., a computing device), and data mining to identify patterns using standard statistics used for big-data analytics based on multiple biomarkers, based on the query of a user.
It would have been obvious to one of ordinary skill in the art at the time of the invention to input data from the parameter maps of Fischer into a system such as the one described by Arnaud, because Fischer explicitly teaches that “[T]he data may be used as in input to a computer assisted diagnosis program” (see paragraph 33) but fails to provide any details with respect to what this program might consist of and how it would function.  Arnaud fills in the gaps and this deficiency of Fischer and the claimed elements were, therefore, known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Regarding claim 4, Arnaud teaches that its system and methods may allow for “Decisions can be made regarding marketing of drugs for treating the diseases in question, based on analysis of efficacy, market penetration, and performance of competitive drugs” (see Abstract).  In other words, this teaches the use of “clinical management”.  
Regarding claim 6, paragraph 238 of Arnaud teaches that when an authorized user accesses the central database to obtain information, “the resulting data… could be displayed, for example, qualitatively on a map, or quantitatively in tables or graphs.”
Regarding claim 7, it is noted that the description of Arnaud describes that data mining may be used to "uncover previously unknown trends, patterns, and relationships within and among various data points and data attributes.”  This explicitly states "among various data points and data attributes."  Therefore, it is at least obvious that multiple data parameters may be analyzed in this way.  Secondly, the authorized user of the system of Arnaud may enter as many queries into the system as desired, which may .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Arnaud as applied to claim 1 above, and further in view of Biglieri et al. (US Patent Pub. No. 2008/0097186).
Fischer in combination with Arnaud was previously described with regard to claim 1.  However, it is not clearly stated that the “stored data” in Arnaud is clinical trial data used to determine biomarkers.
Biglieri teaches a system for determining diagnostic indications (see Title).  Paragraphs 44-48 discusses methods by which image data may be used to determine numerical parameters.  Paragraph 49 continues by stating “generating a database of known clinical cases for which clinical cases the condition of the presence/absence and/or the evolution degree of the disease is known and for which clinical cases numerical measurement parameters have been determined… a comparison between values of measurement parameters obtained for the case under examination and values of the database of known clinical cases is carried out.”  Also see paragraphs 50-54.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a database of known clinical cases to provide comparison with measurements acquired from a specific patient, as taught by Biglieri, within the system and methods of Arnaud because “the use of data deriving from further different analyses or sources in combination with specific acquired images can be very important for the accuracy and reliability of the prediction and/or classification” (see last sentence in paragraph 150 of Biglieri).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Arnaud as applied to claim 1 above, and further in view of Liew et al. (US Patent No. 8,818,484).
Fischer in combination with Arnaud was previously described with regard to claim 1.  While it could be argued that the parameter maps generated by Fischer would 
Liew teaches methods for predicting musculoskeletal disease (see Title).  Liew teaches that “Parameter maps can be based on measurement of one or more parameters in the image” (see column 14, lines 47-48) and claim 13 of Liew teaches “generating a composite parameter map from the two or more parameter maps… and analyzing the composite parameter map to identify possible fracture paths.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to generate a single, composite parameter map from multiple individual parameter maps for analysis, as taught by Liew, and to utilize this method within the system and methods of Fischer as combined with Arnaud in order to provide a single image for a practitioner to analyze, thereby increasing efficiency and reducing the amount of different images required to be viewed to analyze and diagnose a patient.

Claims 9, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Arnaud as applied to claim 1 above, and further in view of Lu et al. (US Patent Pub. No. 2010/0284927).
Fischer in combination with Arnaud was previously described with regard to claim 1.  While it would be a matter of obviousness to simply repeat the method steps recited in claim 1 and as rejected by Fischer in view of Arnaud, the references do not teach it outright.
Lu teaches the use of MRI contrast agents for evaluating the treatment of tumors (see Title).  Lu teaches that “Images were analyzed on the selected regions of interest (ROIs) to obtain the average values of Ktrans and fPV or on a pixel-by-pixel basis to obtain parameter maps of Ktrans and fPV”   (see paragraph 162).  Therefore, Lu teaches to create at least a parameter map for Ktrans and a parameter map for fPV, and also that values were obtained on a pixel-by-pixel basis.  In paragraph 161, Lu teaches the use of MATLAB to analyze the data from the images.  Lu additionally states that “Ktrans and fPV from the same tumor before and after therapy (treatment or control) for each contrast agent were compared” (see paragraph 163). Additionally, “changes in one or more tumor properties can be quantified to further evaluate the effectiveness of the see paragraph 90 of Lu).  By teaching to compare values from a first imaging session with those of a second imaging session, Lu teaches to perform the method a second time, including acquiring a second set of multiple parameter maps and all other steps.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the creation of parameter maps and pixel-by-pixel value determination from DCE-MRI images for creation of parameter maps of Ktrans and fPV and to compare pre- and post-treatment, as taught by Lu, as a method for creating the quantitative information database of these biomarkers for use in the system and methods of the combination of Fischer with Arnaud and to evaluate the effectiveness of the treatment” (see paragraph 90 of Lu).
Regarding claim 17, it is noted that the description of the rejection of claim 14 below describes how the teachings of Lu is directed at determining the progress of cancer and effectiveness of therapy, while Arnaud also teaches the use of “data mining” for “selecting, exploiting, modeling, etc., large amounts of data to uncover previously unknown trends, patterns, and relationships within and among various data points and data attributes.”  Additionally, Lu teaches the use of at least two parameters Ktrans and fPV, which relate to at least two biomarkers.
Regarding claim 19, Lu teaches the use of a parameter map of Ktrans.
Regarding claim 20, Lu also teaches that “Signal changes after contrast injection were calculated as: ΔSIt = (SIt-SI0) / SI0, where SIt is the signal intensity within the ROI at the time t of post-contrast. The signal intensity modeled here is dependent on the pre-contrast T1 of the ROI. Variations in the native tissue T1 values will affect the measured signal intensity” (see paragraph 162).
Regarding claim 21, Lu teaches that “Ktrans and fPV values were used to evaluate the effects of Avastin on permeability and vascular volume fraction, respectively, of the tumor microvascalature” (see paragraph 167).

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in combination with Arnaud and Lu as applied to claim 9 above, and further in view of Chenevert et al. (US Patent No. 6,567,684).
Fischer in combination with Arnaud and Lu was previously described with regard to claim 9.  While Lu teaches “changes in one or more tumor properties can be quantified to further evaluate the effectiveness of the treatment“ (see paragraph 90) and “Ktrans and fPV from the same tumor before and after therapy (treatment or control) for each contrast agent were compared” (see paragraph 163); neither Lu nor Arnaud explicitly teach to subtract post-treatment data from pre-treatment data in order to perform this comparison.
Chenevert teaches an imaging system, computer and method for detecting changes in rates of water diffusion in a tissue using MRI (see Title) to the fields of medicine and cancer therapeutics (see column 1, lines 20-21).  “The progress of therapy of a patient with a large thalamic primitive neuro-ectodermal tumor (PNET) was followed using the methods of the invention” (see column 13, lines 30-32).  “Difference-from-baseline histograms (FIG. 1C), calculated by subtracting the pre-treatment histogram from the histograms at each subsequent time-point, emphasize the relative shifts in the tumor water diffusion sub-environments” (see column 12, lines 12-15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to subtract pre-treatment data from post-treatment data, as taught by Chenevert, in order to determine changes in one or more tumor properties can be quantified to further evaluate the effectiveness of the treatment“ (see paragraph 90 of Lu).
Regarding claim 11, it is noted that Lu teaches “changes in one or more tumor properties can be quantified to further evaluate the effectiveness of the treatment“ (see paragraph 90).
Regarding claim 12, Lu states that “Lumpectomy (surgical excision) … is the primary treatment” (see paragraph 3).  As such, it would have been obvious to one of ordinary skill in the art that “changes in one or more tumor properties can be quantified 
Regarding claim 13, Lu teaches the use of anti-cancer agents, such as Avastin (see paragraph 87).
Regarding claim 14, it would have been obvious to one of ordinary skill in the art that, since the parameter maps and the data values generated are on a pixel-by-pixel basis (as taught by Lu), and “Ktrans and fPV from the same tumor before and after therapy (treatment or control) for each contrast agent were compared” (see paragraph 163 of Lu), and the incorporation of Chenevert would teach one of skill in the art to subtract the pre- and post-treatment values, it would have been obvious to subtract the values on a pixel-by-pixel basis.  This teaches “determining the differential data parameter values fro each of the sub-regions of interest from all of the second multiple parameters maps and the multiple parameter maps”, as claimed.  It is additionally noted that Arnaud teaches in paragraph 214 that “A number of database management systems and data mining software programs exist which may be used to perform the desired manipulations” and paragraph 36 defines “data mining” as “selecting, exploiting, modeling, etc., large amounts of data to uncover previously unknown trends, patterns, and relationships within and among various data points and data attributes.”  This, in addition to the teachings of Lu and Chenevert for determining the progress of cancer and effectiveness of therapy, teaches “to find pattern of characteristics and change of the differential data parameter values through the region of interest of the tissue”, as claimed.
Regarding claim 15, it is noted that Arnaud teaches “a system and method building and/or manipulating a centralized medical image quantitative information database aid in diagnosing diseases, identifying prevalence of diseases” (see Abstract).  As described in paragraph 88, “The system server 101 analyzes the received x-ray images, generates a diagnostic report, and transfers the report to a medical provider, e.g. a physician, who can, in turn, communicate the diagnostic result to the subject.”  It would have been obvious to one of ordinary skill in the art that the report that is transferred to a medical provider may be displayed on a screen.  Additionally, by the described combination, it would be obvious that the difference from pre- and post-
Regarding claim 16, it is re-iterated that the description of the rejection of claim 14 above describes how the teachings of Lu and Chenevert are directed at determining the progress of cancer and effectiveness of therapy, while Arnaud also teaches the use of “data mining” for “selecting, exploiting, modeling, etc., large amounts of data to uncover previously unknown trends, patterns, and relationships within and among various data points and data attributes.”

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in combination with Arnaud as applied to claim 1 above, and further in view of Blumhagen et al. (US Patent Pub. No. 2013/0197349).
Fischer in combination with Arnaud was previously described with regard to claim 1. However, neither of these references explicitly teach to store data in a 3D matrix.
Blumhagen teaches a method for calculating a value of an absorption parameter in PET (see Title).   Blumhagen teaches in paragraph 57 that a “parameter map … can be for example a 3D matrix which assigns specific values of the absorption parameter to specific location points within the examination object.”  Additionally, about midway through paragraph 105, there is also discussed that MR parameter map data may be incorporated into a 3D matrix structure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a 3D matrix structure to store parameter map data in the system and methods of Fischer as combined with Arnaud, as explicitly taught by Blumhagen, because the use of one form of data storage over another would amount to choosing from a finite number of data storage devices and methods available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES M KISH/           Primary Examiner, Art Unit 3799